Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 25, the prior art does not teach or suggest a method comprising:
determining a set of service links for a path in a communication network based on demands for the path, determining the set of service links comprising:
determining, for a segment of the path, a first division of the segment into a first portion and a second portion, 
determining the first division comprising selecting a second set of service links for the second portion that satisfy the demands;
determining a second weight for the second portion based on the second set of service links for the second portion;
determining an overall weight for the first division based on a first weight for the first portion and the second weight for the second portion;
comparing the overall weight for the first division and overall weights for alternative divisions of the segment; and
selecting, for the segment in the path and based on the comparison, a first set of service links for the first portion and the second set of service links for the second portion; and

Regarding Claim 35, the prior art does not teach or suggest A non-transitory computer readable medium containing instructions that, when executed by at least one processor of a system, cause the system to perform operations comprising:
determining a set of service links for a path in a communication network based on demands for the path, determining the set of service links comprising:
determining, for a segment of the path, a first division of the segment into a first portion and a second portion, 
determining the first division comprising selecting a second set of service links for the second portion that satisfy the demands;
determining a second weight for the second portion based on the second set of service links for the second portion;
determining an overall weight for the first division based on a first weight for the first portion and the second weight for the second portion;
comparing the overall weight for the first division and overall weights for alternative divisions of the segment; and
selecting, for the segment in the path and based on the comparison, a first set of service links for the first portion and the second set of service links for the second portion; and

United States Patent Application Publication 2013/0315580 A1 to Boertjes et al. discloses a system for allocating resources for a communication path, but does not disclose at least the above.
United States Patent Application Publication 2009/0296719 A1 to Maier et al. discloses a system for allocating resources of a communication path taking into account the weight of link equipment, but does not disclose at least the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/DANIEL G DOBSON/Primary Examiner, Art Unit 2636 
01/28/2022